Name: Commission Implementing Regulation (EU) 2016/1356 of 9 August 2016 amending Implementing Regulation (EU) No 1105/2010 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of high tenacity yarn of polyesters originating in the People's Republic of China and terminating the proceeding concerning imports of high tenacity yarn of polyesters originating in the Republic of Korea and Taiwan, amended by Implementing Regulation (EU) No 907/2011
 Type: Implementing Regulation
 Subject Matter: trade;  Asia and Oceania;  competition;  international trade;  leather and textile industries
 Date Published: nan

 10.8.2016 EN Official Journal of the European Union L 215/20 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1356 of 9 August 2016 amending Implementing Regulation (EU) No 1105/2010 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of high tenacity yarn of polyesters originating in the People's Republic of China and terminating the proceeding concerning imports of high tenacity yarn of polyesters originating in the Republic of Korea and Taiwan, amended by Implementing Regulation (EU) No 907/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to Council Implementing Regulation (EU) No 1105/2010 of 29 November 2010 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of on high tenacity yarns originating in the People's Republic of China and terminating the proceeding concerning imports of high tenacity yarns of polyesters originating in the Republic of Korea and Taiwan (2), and in particular Article 4 thereof, Whereas: A. MEASURES IN FORCE (1) By Implementing Regulation (EU) No 1105/2010, the Council imposed a definitive anti-dumping duty on imports of high tenacity yarns of polyesters (other than sewing thread), not put up for retail sale, including monofilament of less than 67 decitex, originating in the People's Republic of China (PRC), currently falling within CN code 5402 20 00 (the product concerned). (2) Given the large number of cooperating exporting producers in the investigation that led to the imposition of the anti-dumping duty (the original investigation) in the PRC, a sample of Chinese exporting producers was selected and individual duty rates ranging from 0 % to 5,5 % were imposed on the companies included in the sample, while other cooperating companies not included in the sample were attributed a duty rate of 5,3 %. The list of those companies is contained in the Annex to Implementing Regulation (EU) No 1105/2010. This Annex was amended by Council Implementing Regulation (EU) No 907/2011 (3). Two cooperating non-sampled companies were granted individual examination within the meaning of Article 17(3) of the basic Regulation. They received duties of 0 % and 9,8 %. A duty rate of 9,8 % for the PRC was imposed on all other companies. (3) Article 4 of Implementing Regulation (EU) No 1105/2010 gives the possibility to new Chinese exporting producers which provide sufficient evidence to the Commission that they meet the criteria set out in that Article to be granted the duty rate applicable to the cooperating companies not included in the sample, i.e. 5,3 %. These criteria are as follows:  it did not export to the Union the product concerned during the period of the original investigation (1 July 2008 to 30 June 2009),  it is not related to any of the exporters or producers in the PRC which are subject to the measures imposed by Implementing Regulation (EU) No 1105/2010,  it has actually exported to the Union the product concerned after the period of the original investigation on which the measures are based, or it has entered into an irrevocable contractual obligation to export a significant quantity to the Union. B. NEW EXPORTING PRODUCER'S REQUEST (4) The Chinese company Zhejiang Kingsway High-Tech Fiber Co. Ltd (the applicant) requested to be granted the duty rate applicable to the cooperating companies not included in the sample (new exporting producer treatment or NEPT). (5) An examination has been carried out in order to determine whether the applicant fulfils the criteria for being granted NEPT as set out in Article 4 of Implementing Regulation (EU) No 1105/2010. (6) A questionnaire was sent to the applicant asking the company to supply evidence that it met all of the criteria set out above in Article 4 of Implementing Regulation (EU) No 1105/2010. (7) The Commission sought and verified all information it deemed necessary for the purpose of determining whether the applicant met the three criteria to be granted NEPT. A verification visit was carried out at the premise of the applicant in Haining, PRC. (8) The applicant has provided sufficient evidence to prove that it meets the three criteria mentioned in Article 4 of Implementing Regulation (EU) No 1105/2010. The applicant in fact could prove that: (i) it was established in 2013 and that the production of the product concerned started at the end of 2014, namely after the investigation period; (ii) it is not related to an exporter or producer in the PRC which is subject to the anti-dumping measures imposed by Implementing Regulation (EU) No 1105/2010; and (iii) it actually started exporting the product concerned to the Union from February 2015 onwards. (9) Therefore, the applicant should be granted the duty rate applicable to the cooperating companies not included in the sample, namely 5,3 %, in accordance with Article 4 of Implementing Regulation (EU) No 1105/2010, and should be added to the list of Chinese cooperating exporting producers not included in the sample. (10) The Commission informed the applicant and the Union industry of the above findings and gave them the opportunity to comment. No comments were received. (11) This Regulation is in accordance with the opinion of the Committee established by Article 15(1) of the basic Regulation, HAS ADOPTED THIS REGULATION: Article 1 The Annex referred to in Article 1 of Implementing Regulation (EU) No 907/2011, amending Implementing Regulation (EU) No 1105/2010, shall be replaced by the following: ANNEX CHINESE COOPERATING EXPORTING PRODUCERS NOT SAMPLED Taric Additional Code A977 Company name City Heilongjiang Longdi Co. Ltd Harbin Jiangsu Hengli Chemical Fibre Co. Ltd Wujiang Hyosung Chemical Fiber (Jiaxing) Co. Ltd Jiaxing Shanghai Wenlong Chemical Fiber Co. Ltd Shanghai Shaoxing Haiu Chemistry Fibre Co. Ltd Shaoxing Sinopec Shanghai Petrochemical Company Shanghai Wuxi Taiji Industry Co. Ltd Wuxi Zhejiang Kingsway High-Tech Fiber Co. Ltd Haining City Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 315, 1.12.2010, p. 1. (3) Council Implementing Regulation (EU) No 907/2011 of 6 September 2011 amending Implementing Regulation (EU) No 1105/2010 imposing a definitive anti-dumping duty and collecting definitively the provisional duty imposed on imports of high tenacity yarns of polyesters originating in the People's Republic of China, and terminating the proceeding concerning imports of high tenacity yarns of polyesters originating in the Republic of Korea and Taiwan (OJ L 232, 9.9.2011, p. 29).